Case: 10-60651 Document: 00511500373 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 7, 2011
                                     No. 10-60651
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CAP SOO HAN, also known as Cap Han,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087 936 842


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Cap Soo Han, a native and
citizen of South Korea, petitions for review of the Board of Immigration Appeals’
(BIA) decision, affirming the Immigration Judge’s (IJ) denial of his applications
for asylum, withholding of removal, relief under Convention Against Torture
(CAT), and cancellation of removal for a battered spouse. He also contends he
was denied due process because: the IJ showed bias; his appeal was dismissed
by one BIA judge instead of a three-judge panel; and the IJ did not interview

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60651 Document: 00511500373 Page: 2 Date Filed: 06/07/2011

                                  No. 10-60651

him, develop the record sufficiently to determine his eligibility for relief, or
advise him of his right to apply for cancellation of removal as a battered spouse.
      In reviewing the order of the BIA, the underlying decision of the IJ is
considered “only if [it] has some impact upon the BIA’s opinion”. Ontunez-
Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). Because the BIA agreed
with the IJ’s decision and issued its own opinion, we may review both decisions.
Factual determinations are reviewed for substantial evidence, Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006); conclusions of law, de novo, Enriquez-
Gutierrez v. Holder, 612 F.3d 400, 406 (5th Cir. 2010). Under the substantial-
evidence standard, reaching a differing conclusion is improper unless “we decide
not only that the evidence supports a contrary conclusion, but also that the
evidence compels it”. Chen, 470 F.3d at 1134 (emphasis in original) (citation and
internal quotation marks omitted).
      Han asserts he was entitled to asylum and withholding of removal based
on a well-founded fear of future persecution because his ex-girlfriend threatened
that her uncle, a South Korean Congressman, would harm or kill Han if he were
removed to South Korea. Although the IJ determined that Han’s testimony was
credible, the IJ found that Han did not present objective, reliable evidence
demonstrating that a reasonable person in the same circumstances would have
a well-founded fear of future persecution. See Jukic v. INS, 40 F.3d 747, 749
(5th Cir. 1994).   Han has not shown that the evidence compels a contrary
conclusion.
      Further, the IJ determined that Han did not show he would be persecuted
on account of his race, religion, nationality, membership in a particular social
group, or political opinion. See id. Han failed to challenge that ruling and,
therefore, has abandoned it. Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052
(5th Cir. 1986). Because Han fails to show eligibility for asylum, he can not
satisfy the higher standard for withholding of removal. Chen, 470 F.3d at 1138.



                                        2
    Case: 10-60651 Document: 00511500373 Page: 3 Date Filed: 06/07/2011

                                  No. 10-60651

      Next, Han contends he is entitled to relief under CAT because he has
established that, more likely than not, he will be harmed or killed by the ex-
girlfriend’s uncle upon removal. Other than his testimony, Han failed to present
objective, reliable evidence to support his claim; his testimony alone is
insufficient to satisfy his burden under CAT.
      Along that line, Han asserts he was entitled to cancellation of removal for
battered spouses. The BIA found that Han failed to present any evidence to
establish he was married to the ex-girlfriend and, therefore, failed to meet his
burden for cancellation of removal. Han did not present any evidence at his
removal hearing or to the BIA that he was formally married to the ex-girlfriend
or that they had a common law marriage under Texas law. See Witter v. INS,
113 F.3d 549, 553 (5th Cir. 1997).
      Finally, to the extent Han raises due-process claims for the first time in
his petition for review, our court lacks jurisdiction to review them. Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001) (noting our court lacks jurisdiction
over unexhausted claims). In any event, Han has failed to show he suffered
actual prejudice as a result of those claimed violations. He failed to present
evidence that the IJ’s alleged bias arose from an “extrajudicial source” or
constituted “such pervasive bias and prejudice . . . as would constitute bias
against a party”. See Matter of Exame, 18 I & N Dec. 303, 306 (BIA 1982)
(citation and internal quotation marks omitted). Han’s claim that he was denied
review by a three-judge panel is unavailing: the BIA’s decision reflects that one
judge signed the decision on behalf of the Board. Also, Han has not shown that
he was prejudiced by the IJ’s failure to interview him and develop the record;
there was no evidence that the result would have been different but for the
claimed errors. See Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 302 (5th Cir. 2002)
(ruling that, because no actual prejudice, merits of petitioner’s due-process claim
not considered).
      DENIED.

                                        3